S:VOGLEF ROGER? LG DSARLEO RE RIE dO agans!P #559

AQ 440 cee: 06/ - winaeieinas ina sata Action (Page 2)

 

"Civil Action No. 2: 20- -CV- v-00129

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (yp

This summons for (name of individual and tite, if any) S Oa nay rr \\ So C | ware lhe.

was received by me on (date)

YI personally served the summons on the individual at (place)
Qo Glastonbumy Civcle, waves SE on (date) Aygust IT, AIO

(1 I left the summons at the individual’s residence or a of abode with (ame)
, a person of suitable age and discretion who resides there,

on (date) , and mailed a copy to the individual’s last known address; or

fl I served the summons on (name of individual) , who is

designated by law to accept service of process on behalf of (name of organization)

on (date) 5 or
( I returned the summons unexecuted because ; or
© Other (Gpecify):
My fees are $ > for travel and $ : for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

pae: - 19-2020 ¢

 
 

Printed name

ory 4" 5 Wotlsh. MA |

Server's address

Zochory C YanMe

Additional information regarding attempted service, etc:
